Citation Nr: 1102797	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-36 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease and patellofemoral syndrome of the 
knees, to include the propriety of separate evaluations for each 
knee.

2.  Entitlement to an initial compensable rating for lumbar 
spondylolysis and strain with dextroscoliosis.

3.  Entitlement to an initial compensable rating for hemorrhoids.

4.  Entitlement to an initial compensable rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In November 2010, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the Board in 
Washington, D.C.  A copy of the transcript of the hearing has 
been associated with the claims file.

For the reasons discussed below, the Veteran's claims are being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate the 
issues on appeal.  

The Board notes that, in essence, the Veteran has reported a 
worsening of symptoms associated with the service-connected 
disabilities on appeal since the time of his most recent VA 
examination of these disorders in October 2006.  More 
specifically, the Veteran has indicated worsening bilateral knee 
and back pain with increased limitation of motion.  Indeed, 
treatment records, to include physical therapy reports, from 2008 
to 2010 show ongoing treatment for painful joints with 
neurological symptoms.  Additionally, the Veteran has reported 
increased hemorrhoid flare-ups-now occurring twice per month, 
with bloody stool as well as more frequent and severe symptoms 
associated with allergic rhinitis.  Notably, the Veteran 
indicated that he is currently employed but that his disabilities 
interfere with his ability to work.

In this regard, the Board notes that the October 2006 VA 
examination of the Veteran's disabilities was conducted over four 
years ago and does not contemplate his current complaints with 
regard to his bilateral knee, low back, hemorrhoids, and allergic 
rhinitis disabilities.  Moreover, the Board notes that the VA 
examination does not contemplate the most recent treatment 
records which have been added to the claims file since that time.  
Therefore, the Board finds current VA examinations are necessary 
in order to determine the Veteran's complete disability picture.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that, when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate).  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  See also Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is, instead, bound by the medical 
evidence of record on these matters).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination(s) to determine the nature and 
extent of the service-connected degenerative 
joint disease and patellofemoral syndrome of 
his knees, lumbar spondylolysis and strain 
with dextroscoliosis, hemorrhoids, and 
allergic rhinitis.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  

Any testing deemed necessary, including X-
rays, should be performed.  All pertinent 
symptomatology should be annotated in the 
examination report(s).  

(A) With respect to the service-connected 
right and left knee disabilities, the 
examiner should:  

(i)  provide the ranges of motion (in 
degrees) of this joint and should discuss the 
presence (including extent) or absence of any 
ankylosis; dislocated semilunar cartilage 
with frequent episodes of locking, pain, and 
effusion; symptomatic removal of semilunar 
cartilage; and recurrent subluxation or 
lateral instability.  

(ii)  discuss whether the Veteran's right and 
left knees exhibit weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disorder.  If feasible, this 
determination should be expressed in terms of 
the degree of additional range of motion lost.  
The examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability during 
flare-ups or when the Veteran uses his knees 
repeatedly over a period of time.

(iii)  address the impact of the service-
connected residuals of right and left knee 
disabilities on the Veteran's occupational 
functioning (regardless of his age).  

If the examiner is unable to comment on any of 
the above questions, he or she should so 
indicate and explain why.  A complete 
rationale for all opinions expressed must be 
provided.  

(B) With regard to the service-connected low 
back disability, the examiner should provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and extent 
of all lumbar spine disabilities in accordance 
with the latest AMIE work sheet for rating the 
lumbar spine.  In addition, the examiner 
should address the following:

(i)  any associated limitation motion, muscle 
spasm, guarding (severe enough to result in an 
abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis), vertebral body fracture with loss 
of 50% or more of height, ankylosis (favorable 
or unfavorable) of the entire thoracolumbar 
spine, and unfavorable ankylosis of the entire 
spine.  

(ii)  whether the Veteran's low back 
disability exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disorder.  If feasible, this 
determination should be expressed in terms of 
the degree of additional range of motion lost.  
The examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability during 
flare-ups or when the Veteran uses his low 
back repeatedly over a period of time.  

(iii)  the frequency (in the past 12 months) 
of any incapacitating episodes (e.g., acute 
signs and symptoms requiring bed rest 
prescribed by a physician and treatment by a 
physician).  

(iv)  the presence or absence of any 
associated neurological symptoms, including 
radiculopathy in either lower extremity.

(v)  the impact of the service-connected 
lumbar spondylolysis and strain with 
dextroscoliosis on the Veteran's occupational 
functioning (regardless of his age).  

If the examiner is unable to comment on any of 
the above questions, he or she should so 
indicate and explain why.  A complete 
rationale for all opinions expressed must be 
provided.  

(C) With respect to the Veteran's allergic 
rhinitis, the examiner should discuss the 
presence or absence of polyps and should 
indicate whether this disorder causes greater 
than 50% obstruction of the Veteran's nasal 
passage on both sides or complete obstruction 
on one side.  In addition, the examiner should 
address the impact of this disorder on the 
Veteran's occupational functioning (regardless 
of his age).  A complete rationale for all 
medical opinions expressed must be provided.  

(D) With respect to the Veteran's hemorrhoids, 
the examiner should discuss the size of any 
hemorrhoids found on examination; whether any 
such hemorrhoids are irreducible, involve 
excessive redundant tissue, persistent 
bleeding, secondary anemia, and fissures; and 
the frequency of any recurrences.  In 
addition, the examiner should also address the 
impact of this disorder on the Veteran's 
occupational functioning (regardless of his 
age).  A complete rationale for all medical 
opinions expressed must be provided.  

2.  Following completion of the foregoing, the 
RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO/AMC should determine 
whether the examiner(s) has responded to all 
questions posed.  If not, the report(s) must 
be returned for corrective action.  38 C.F.R. 
§ 4.2 (2010).

3.  Then, the RO/AMC should readjudicate the 
issues on appeal, based on all the evidence of 
record, including any additional information 
obtained as a result of this Remand, and all 
governing legal authority.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


